In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Brent-wood Legion Ambulance Service, Inc., dated January 26, 2000, to terminate the petitioner’s position as a volunteer, the petitioner appeals from so much of a judgment of the Supreme Court, Suffolk County (Emerson, J.), dated February 28, 2001, as dismissed the petition.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The determination under review was neither arbitrary nor capricious (see Matter of Pell v Board of Educ., 34 NY2d 222; Matter of Colton v Berman, 21 NY2d 322; Matter of Eccles v Zoning Bd. of Appeals of Vil. of Irvington, 224 AD2d 525).
The petitioner’s remaining contentions are without merit. Ritter, J.P., Altman, H. Miller and Cozier, JJ., concur.